REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the method of claim 1, the inclusion of:
“inserting a timing pin through the timing pin hole, the bushing clearance hole, and into the first opening so as to rotationally fix the camshaft relative to the crankshaft” was not found.
In the method of claim 7, the inclusion of:
“inserting a timing pin through the timing pin hole, the bushing clearance hole, and into the first opening so as to position the camshaft in a camshaft timing position” was not found.
In the internal combustion engine system of claim 14, the inclusion of:
“a timing pin configured for insertion through the timing pin hole, the bushing clearance hole, and into the first opening so as to lock the camshaft in the camshaft timing position” was not found.
The prior art of Muller et al. (US 7,699,032) teaches an engine system in which a pin is inserted through a cam bushing including a bushing clearance hole, and a camshaft including a first opening.  The prior art, however, does not fairly teach or suggest inserting a pin through a timing pin hole of a cylinder head structure, the bushing clearance hole, and into the first opening so as to lock the camshaft in a camshaft timing position as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746